[Cite as State v. Close, 2018-Ohio-2244.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                LOGAN COUNTY




STATE OF OHIO,
                                                           CASE NO. 8-17-45
       PLAINTIFF-APPELLEE,

       v.

KEITH A. CLOSE,                                            OPINION

       DEFENDANT-APPELLANT.



                  Appeal from Logan County Common Pleas Court
                           Trial Court No. CR17-03-0094

                                       Judgment Affirmed

                              Date of Decision: June 11, 2018



APPEARANCES:

        Eric J. Allen for Appellant

        Alice Robinson-Bond for Appellee
Case No. 8-17-45


WILLAMOWKSI, P.J.

       {¶1} Defendant-appellant Keith A. Close (“Close”) brings this appeal from

the Judgment of the Court of Common Pleas of Logan County for sentencing him

to prison for his conviction for trafficking in cocaine.      Close challenges the

forfeiture specification and the failure to impose the joint sentencing

recommendation. For the reasons set forth below, the judgment is affirmed.

       {¶2} On April 11, 2017, the Logan County Grand Jury indicted Close on four

counts: 1) Trafficking in Cocaine in violation of R.C. 2925.03(A)(2), (C)(4)(g), a

felony of the first degree; 2) Possession of Cocaine in violation of R.C. 2925.11(A),

(C)(4)(f), a felony of the first degree; 3) Trafficking in Marijuana in violation of

R.C. 2925.03(A)(2), (C)(3)(c), a felony of the fourth degree; and 4) Possession of

Marijuana in violation of R.C. 2925.11(A), (C)(3)(c), a felony of the fifth degree.

Doc. 7. Each count included a specification for forfeiture of money and counts one

and two included a major drug offender specification. Id. Close was arraigned on

April 14 and entered pleas of not guilty to all counts. Doc. 12.

       {¶3} On August 30, 2017, a change of plea hearing was held. Doc. 32. The

State moved that the indictment be amended making Count One a violation of R.C.

2925.03(A)(2), (C)(4)(e), a felony of the second degree. Id. Pursuant to a plea

agreement, Close agreed to enter a guilty plea to the amended Count One and a

specification for forfeiture in money. Id. at Ex. A. In return the State agreed to

dismiss the remaining counts at sentencing and to jointly recommend a sentence of

                                         -2-
Case No. 8-17-45


five years. Id. After discussing the matter with the defendant, the trial court

accepted the guilty plea and set a date for sentencing. Id. The sentencing hearing

was held on October 2, 2017. Doc. 34. At the hearing, the trial court sentenced

Close to six years in prison and ordered him to pay a mandatory fine. Id. No

mention of the forfeiture was made.1 The remaining charges were dismissed upon

the application of the State. Id. Close appealed from this judgment on October 31,

2017. On appeal, Close raises the following assignments of error.

                                      First Assignment of Error

           The trial court committed reversible error by not including the
           forfeiture specification in the judgment entry.

                                    Second Assignment of Error

           The record in this matter does not support more than the joint
           sentencing recommendation presented to the court.

           {¶4} In the first assignment of error, Close claims that the trial court erred by

not including the forfeiture specification in the sentencing judgment entry. The

Supreme Court of Ohio has held that judgments of forfeiture need not be included

in the criminal sentencing judgment entry. State v. Harris, 132 Ohio St.3d 318,

2012-Ohio-1908, 972 N.E.2d 509.                      A judgment of conviction complies with

Criminal Rule 32(C) when it sets forth four essential elements: 1) the fact of

conviction; 2) the sentence; 3) the signature of the judge; and 4) entry on the journal




1
    The order of forfeiture was in the judgment entry accepting the change of plea. Doc. 32.

                                                      -3-
Case No. 8-17-45


by the clerk of courts. Id. The Court determined that an order of forfeiture does not

need to be included in the entry to satisfy Criminal Rule 32(C). Id. at ¶ 24. This

determination was based on the finding that an order of forfeiture is not a conviction.

Id. at ¶ 25. The Court also stated that an order of forfeiture is not a sentence as it is

not a penalty imposed as a punishment for the offense. Id. at ¶ 28. Thus, the trial

court determined that since forfeiture requires judicial action and consideration

extending beyond a criminal case, it is not a part of the sentence. Id. at ¶ 32-33.

Since the order of forfeiture was not part of the sentence, the trial court did not err

by not including it in the sentencing order. The first assignment of error is

overruled.

       {¶5} In the second assignment of error, Close claims that the trial court’s

sentence was against the manifest weight of the evidence. This court has previously

held that trial courts have full discretion to impose any prison sentence within the

statutory range as long as they consider the purposes and principles of felony

sentencing and the seriousness and recidivism factors. State v. Alselami, 3d Dist.

Hancock No. 5-11-31, 2012-Ohio-987, ¶ 21. The trial court is not required to make

any specific findings to demonstrate the consideration of those statutory sentencing

factors set forth in R.C. 2929.11 and 2929.12. Id.

       R.C. 2929.11 provides that sentences for a felony shall be guided
       by the overriding purposes of felony sentencing: “to protect the
       public from future crime by the offender and others and to punish
       the offender.” R.C. 2929.11(A). In order to comply with those
       purposes and principles, R.C. 2929.12 instructs a trial court to

                                          -4-
Case No. 8-17-45


       consider various factors set forth in the statute relating to the
       seriousness of the conduct and to the likelihood of the offender’s
       recidivism. R.C. 2929.12(A) through (D). In addition, a trial
       court may consider any other factors that are relevant to
       achieving the purposes and principles of sentencing. R.C.
       2929.12(E).

Id. at ¶ 22.

       {¶6} In this case, Close entered a guilty plea to trafficking in cocaine, a

felony of the second degree. “For a felony of the second degree, the prison term

shall be two, three, four, five, six, seven, or eight years.” R.C. 2929.14(A)(2). The

trial court imposed a prison term of six years. Thus, it was within the statutory

range. The trial court stated at the hearing that it had reviewed the presentence

investigation report and had considered the purposes of sentencing. Oct. 2 Tr. 16-

17. The trial court indicated that it had considered the consistency of the sentence

and whether it was proportional to the harm caused. Id. at 17. The trial court also

discussed the seriousness of the offense and the likelihood of recidivism. Id. at 18-

19. Based upon its consideration of the statutory factors, the trial court imposed a

six-year prison term.

       {¶7} Close argues that the evidence does not support imposing more than the

agreed sentence. However, although there was a jointly recommended sentence of

five years in prison, Close was informed prior to entering his plea that the trial court

was not bound by that recommendation. At the change of plea hearing, the

following dialogue between the trial court and Close occurred.


                                          -5-
Case No. 8-17-45


       The Court: As part of the discussion, there is a joint
       recommendation of five years ODRC, a forfeiture of the money,
       and that you would testify honestly against Dustin Dye. I want
       you to understand that while there’s been that recommendation
       for sentencing, the Court is not bound to accept that
       recommendation. Do you understand that?

       The Defendant: Yes.

       The Court: The – knowing that the Court is not obligated to
       follow that plea recommendation or sentencing recommendation,
       do you still wish to proceed?

       The Defendant: Yes.

Aug. 30 Tr. 7-8. The trial court specified what the range of prison terms could be.

Id. at 11. A review of the presentence investigation report showed that none of the

more or less serious factors set forth in R.C. 2929.12 were applicable, but that some

of the recidivism factors did apply. The trial court indicated that it was imposing

the sentence it chose to deter future criminal activity and to adequately punish the

offender. These considerations are permitted pursuant to R.C. 2929.11. Since the

trial court imposed a sentence within the statutory range and considered all of the

statutory guidelines, the sentence is not contrary to law and is not against the

manifest weight of the evidence. The second assignment of error is overruled.

       {¶8} Having found no error in the particulars assigned and argued, the

judgment of the Court of Common Pleas of Logan County is affirmed.

                                                                Judgment Affirmed

SHAW and PRESTON, J.J., concur.


                                         -6-